DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The filed amendment to the specification on 01/08/2021, has been accepted and entered by the office.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammons et al. (U.S. Pub. No. 2011/0196330).
	Regarding claim 8:  Ahmmons discloses a method of creating an absorbent article comprising a first region, a second region, and a target region (11A; via the shown front, back, and middle regions), each of the first region, second region, and target region extending laterally across the absorbent article, the method comprising the steps of: obtaining an apertured topsheet 



    PNG
    media_image1.png
    700
    858
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    885
    762
    media_image2.png
    Greyscale

 	Regarding claim 9: wherein the first plurality of conforming features is different than the second plurality of conforming features in at least one of the following: shape, depth, length, or spacing between adjacent conforming features; see for example (Fig. 11A; via the conforming 
	Regarding claim 10: the first combination comprises different layers than the second combination (Fig. 11B; via the combination of joined webs at the edges seem to be different than the combination at the middle section).
	Regarding claim 11: wherein the first combination comprises different layers than the second combination (Fig. 11B; via the combination of joined webs at the edges seem to be different than the combination at the middle section).
 	Regarding claim 12: wherein the topsheet web (via 24) comprises a wearer- facing layer and an absorbent core facing layer, wherein the wearer-facing layer and the absorbent core-facing layer are nonwoven webs (via the surfaces and top/bottom face of layers of 24).
	Regarding claim 14: wherein the first plurality of conforming features are provided in the target zone and the second plurality of conforming features are provided in the first zone and/or second zone, (Fig. 11A; via the conforming features at the top and lower portions appears to be different than the once shown at the middle section).
	Regarding claim 15: wherein, the conforming features are provided in both the first zone and the second zone (via the shown conforming features at the top and bottom sections).
	Regarding claim 16: wherein the first zone and the second zone are disposed longitudinally outboard of the target zone (Fig. 11A; via top and bottom zones disposed longitudinally in respect to the middle zone).  
	Regarding claim 17: wherein the first zone and the second zone are disposed laterally outboard of the target zone, see for example (Fig. 11A; via top and bottom zones in respect to the middle section).

 	Regarding claim 19: wherein the first zone and the second zone are disposed laterally outboard of the target zone and extend from the first zone to the second zone, and wherein the target zone extends from the first zone to the second zone, see for example (Fig. 11A; via the middle section extends from the top and bottom sections).
	Regarding claim 20: wherein the first combination comprises different layers than the second combination, (Fig. 11B; via the combination of joined webs at the edges seem to be different than the combination at the middle section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (U.S. Pub. No. 2011/0196330) in view of Kauschke et al. (U.S. Patent No. 9,050,777).
Regarding claim 13: Hammons may not disclose the wearer-facing layer is more hydrophobic than the absorbent core facing layer as measured via the Contact Angle Method disclosed herein.  However, Kauschke discloses similar method with the use of hydrophobic layers of the material (column 11, Example 1; the hydrophobic could be arranged based on the layer’s gsm).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Hammons’s method by using layers with different hydrophobic, as suggested by Kauschke, in order to come up with softer materials (column 2, lines 49-53).
Response to Arguments
Applicant's arguments filed on 01/08/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied art of Hammons ‘330 does not suggest any cutting step other than once, which was for the fibers of a precursor web 25.  Applicant pointed out that there is nowhere in the applied art ‘330 suggest the order in which the materials are assembled as suggested by the claimed invention, “cutting the fluid management web to create discrete portions” and “placing the discrete portion of fluid management web onto the top sheet web”, nor the claimed step of “cutting the absorbent core web into discrete portions” and “placing the discrete portions of absorbent core web on the top sheet and fluid management web”.
The office might agrees with applicant’s argument that the applied art only points out to cutting of the web 25.  The office though, draws applicant’s attention that the claims are given the broadest reasonable meaning, broadly pointing out to a cutting step of the fluid management web and placing them on the top sheet web as pointed out to on the body of the rejection is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731